 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in and at all times material herein has been engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is alabororganizationwithin themeaning of Section 2(5) of the Act.3.TheRespondent has not engaged in unfairlaborpractices within the meaningof Section 8(a) (1) and(3) of the Act.RECOMMENDATIONIt is recommended that the complaint be dismissed in its entirety.Reed'sFuelCompanyandInternationalWoodworkers ofAmerica Local Union 3-246,AFL-CIO.Case No. 36-CA-1117.March 29, 1962DECISION AND ORDEROn January 17, 1962, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that Respondent hadnot engaged in certainother unfair labor practices, and recommendedthat the allegations in the complaint as to them be dismissed.Ex-ceptions to the Intermediate Report and a supporting brief were filedby the General Counsel.The Board I has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediateReport, the exceptions and brief, and the entire record, andadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERThe Board adopts the Recommended Order of the Trial Examiner?'Pursuant to the provisions of Section 3(b) of the Act the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Rodgers and Fanning]'The following sentence shall be added to the notice-"Employees may communicatedirectlywith the Board'sSubregionalOffice,612 Lincoln Building,208 SW FifthAvenue, Portland,Oregon, Telephone Number, Capitol 2-1607,if they have any questionconcerning this notice or compliance with its provisions"INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding,issued by the General Counsel of the NationalLabor Relations Board(referred to as the Board herein),alleges, as amended, thattheRespondent,Reed's Fuel Company(also called the Company herein), has136 NLRB No. 65. REED'S FUEL COMPANY655violatedSection 8(a)(3) of the National Labor Relations Act, as amended (29U.S.C., Sec. 151,et seq.;also referred to herein as the Act), by withdrawingprivileges and benefits from employees because of theirunionactivity;withholdingwork from two employees, Richard Orcutt and William Fletcher, because of suchactivity; and discriminatorily discharging an employee, Percy Rowlett; and has bysuch conduct, and the interrogation of employees regarding their union activity andattitudes, abridged rights guaranteed employees by Section 7 of the Act, therebyviolating Section 8(a)(1) of the statute.'The Respondent has filed an answerwhich, although admitting that Rowlett was discharged and that the Company en-gaged in various activities alleged in the complaint to be unlawful, denies that thedischarge and the other conduct in question constituted unfair labor practices.Pursuant to notice duly served by the General Counsel upon all parties entitledthereto, a hearing upon the issues in this proceeding has been held before HermanMarx, the duly designated Trial Examiner, at Eugene, Oregon.The GeneralCounsel, the Respondent, and a labor organization known as International Wood-workers of America, Local Union 3-246, AFL-CIO (also called the Union herein),which filed the charge in this proceeding, appeared through, and was represented by,respectivecounsel;participated in the hearing; and were afforded a full opportunityto be heard, examine and cross-examine witnesses, adduce evidence, file briefs, andsubmit oral argument.By stipulation at the hearing, the parties waived theirright to file briefs.Upon the entire record, and my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS; JURISDICTION OF THE BOARDThe Company is an Oregon corporation; maintains its principal office and placeof business in Springfield, Oregon; and is there engaged in the business of providingfuel delivery and other trucking services.During the year preceding the issuance of the complaint, the Company, in thecourse and conduct of its business, derived a gross income in excess of $50,000from its operations.These included services performed for various enterprises en-gaged in interstate commerce, each of which "annually" ships products valued inexcess of $50,000 directly from locations in Oregon to places in other States.Byreason ofits servicesto such enterprises, and the interstate shipments made by thelatter, the Respondent is, and has been at all times material to the issues, engagedin operations affecting interstate commerce within the purview of the Act.Accord-ingly, the Board has jurisdiction over the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDAs the complaint alleges, and the answer admits, the Union is, and has been atall times material to the issues, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementThe Company employs about 15 persons, some of them truckdrivers whose pri-mary function it is to procure sawdust and other timber remnants at specified saw-mills, and to haul the material to various enterprises that use the products as fuel.The employees perform their work under the supervision of the Company's presi-dent,Alvin Reed, who is the dominant figure in the direction of the firm's affairsand is, by force of his functions, a supervisor within the meaning of Section 2(11)of the Act.Prior to May 1961, the Company had in effect a policy of granting "personalloans"to employees; distributing paychecks "informally" to them instead of requir-ing each tocometo the office for his check; joining with employees in contributingto sickness or accident benefits for company personnel, or to funeral expenses in-curred by an employee's family; selling "fuel oil" to the employees at a 5 percentdiscount; and paying each driver a bonus of $5 each month if he had had noaccident during the month.1 The complaintIsbased ona charge filed with the Board by International Wood-workers of America, Local Union 3-246, AFL-CIO, on September 6, 1961, and upon anamendment thereof filed by the Charging Party on October 11, 1961Copies of thecharge,the amendmentthereof, and the complaint have been duly servedupon theRespondent. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 2, 1961, approximately a dozen of the employees, including RichardOrcutt, Percy Rowlett, and William Fletcher, attended a meeting at the Union'sheadquarters in Springfield, Oregon.The purpose of themeeting, asone may inferfrom the record, was to organize the employees; and some, at least, including Orcuttand Rowlett, signed cards authorizing the Union to represent them in collectivebargaining.The Union distributed "buttons" to the employees present, and some ofthese, at least, wore the buttons, visibly displayed, at work on the following day.Although adducing this evidence regarding the buttons, the General Counsel offeredno description of them.One may infer, however, particularly from the tenor of aninquiry by Reed of an employee named Donald Herriges regarding such a button,that the buttons contained some symbol identifying them with the Union.Theinquiry and the context in which it was made will appear at a later point.In a representation election conducted by the Board on May 22, 1961, a majorityin an appropriate unit of the Company's employees voted in favor of representationby the Union, and the organization was, as a consequence, subsequently certified asthe collective-bargaining representative of the employees in the unit.Followingcertification,a committeeof the Union,consisting of one ofits business representa-tives and three employees, Rowlett, Fletcher, and one Willie Millus, held a numberof negotiating meetings with the company.At the time of the hearing in this pro-ceeding, no contract had as yet resulted from the negotiations, although an oralaccord had been reached as to some matters (not spelled out in the record).B. The allegedinterrogationof employees; withdrawal of privileges and benefits;and threats of reprisalfor unionactivityOn May 3, 1961, the day following the employees' organizational meeting, whileRowlett was a work at the Company's place of business, Reed asked him "who theinstigator was," and Rowlett replied that "there wasn't any"; whereupon Reed saidthat there would be a meeting in his office thatevening andthat he wished all em-ployees to attend.That day, also,Reedasked Herriges whether he had a union button, and Herriges,who had received one at the meeting the day before and was wearing it on hisshirt, beneath his coat, replied in the affirmative and showed Reed the button.Reedalso asked Herriges if he had any "gripes," and the latter complained that he wasrequired to do some work on the truck he drove on his own time. Reed told Herrigesabout the meeting scheduled for that evening and instructed Herriges to attend.Reed assembled substantially the entire work force in his office about 7:30 p.m. theevening of the same day, and, addressing the group as a whole, asked who the"instigator" of the union activity among the employees was; why the employees"went to the Union"; what the "beef" or "gripes" of the employees were; and why,if they desiredunionization,they did not select the "Teamsters" rather than theUnion to represent them.There was no reply to any of these questions.Reed's wife,who was present, charged the assembled employees with cowardice for not speakingup.Reed also addressed himself at themeetingto individuals in the group.Thus heasked Millus what "the gripes" were, to which Millus replied that he had nothing tosay, and referred Reed to the Union.Reed also inquired of an employee namedFloyd Baker what his "gripes" were, and Baker voiced dissatisfaction with the factthat he was employed on the night shift and did not work alternating shifts?On a subsequentoccasion,sometime before the election, Reed summoned anemployee named Frank Kushlan to his office, stating he wished to discuss some work.In the office, Reed asked Kushlan whether he had joined the Union, and, receivingan affirmative reply, inquired as to the circumstances.Kushlan replied that he h,dbeen "called" to come to the meeting of May 2, and Reed then asked who had called2 There are variances among the witnesses as to what was said at the meetine, onedescribing a remark that another does not, or phrasing what was said in somewhat dif-ferent terms from othersThese difference are not decisive factors in my judgment I amsatisfied that each witness gave his best recollection, and that a composite of the materialfeatures of the several descriptions substantially reflects what was saidAccordingly,I have based findings on such a composite I note, in that connection, that Reed gave ascant account of what he said, testifying to little more than that he had called themeeting "to try to find out why the group went Union," and what their grievances wereThis testimony, although sketchy, corroborates at least some basic features of the accountsgiven by employees who were present It may be noted, too, that Reed's testimony con-tains no denial that he sought to ascertain the identity of the "instigator" from Rowlett,and that he made a similar inquiry at the meeting, and that be testified that he couldnot recall whether he asked the group "who started it (organization of the employees)or how it got started" REED'S FUEL COMPANY657Kushlan.The latter stated that it had been "one of the boys," but asked again byReed to identify the individual, Kushlan declined to do so.Reed said he would "findout sooner or later anyway."Each of the inquiries by Reed, described above, including those made of Rowlettand Herriges before the meeting in Reed's office, and of Kushlan thereafter, was anact of interference with the right of self-organization guaranteed employees by Sec-tion 7 of the Act.Reed's inquiry of Herriges whether he had a union button was butanother way of asking Herriges to reveal his union sentiments; and, obviously, Reed'squestions about the "instigator" in talking to Rowlett, and at the meeting that fol-lowed, were of a piece with the palpably unlawful efforts by Reed to pry from Kush-lan information as to the latter's membership in the Union and the identity of theperson who had "called" Kushlan to the meeting of May 2.Clearly, too, Reed'squestions about the "beef" or "gripes" were, in the context in which they were put,inquiries into the employees' union sympathies and the reasons therefor.One maynote in that regard that Reed testified that he called the meeting "to find out whythe group went Union."There was no lawful justification for the course of inter-rogation followed by Reed and, particularly against the background of other unfairlabor practices committed by him, to be described later, I hold that as a result ofeach of the inquiries he made, whether of Herriges, Kushlan, or Rowlett, or at themeeting of May 3, the Company interfered with the exercise of rights guaranteedemployees by Section 7 of the Act, and thereby violated Section 8(a)(1) of thestatute.Within a day or two after Reed spoke to the employees as a group, the Companyinformed them, by means of notices posted on a bulletin board at its establishment,that in the future it would require employees to come to Reed for their paychecks;and would discontinue the practice of granting loans to employees; selling fuel oilto them at a discount; and contributing to welfare funds sponsored by the employees.In his testimony, Reed put forward claims to the effect that the loan practice wasabandoned because the Company was financially unable to continue it; that thepaycheck procedure was changed because the prior informal practice was loose andinefficient; and that policy of making contributions to welfare funds was discontinuedbecause the employees themselves appeared to have lost interest in collecting suchfunds.None of these reasons, it may be noted, explains why the discount practicewas abandoned, but, in any case, there is good reason to conclude that the four policychanges, reflected in the bulletin board notices, were a reprisal for the union or-ganization that had taken place.In the first place, the timing of the changes, coming as they did but a few daysafter the organizational meeting of the employees, and but a day or two after Reedplied them with questions in his office about their union activity and attitudes, sup-ports an inference that the Company made the policy changes because employeeshad evinced an interest in union organization.Reed was hard put to explain thecoincidencein timing,for when asked to account for the fact that the notices wereposted only a day or two after the meeting in his office, he testified: "I don't actuallyknow, other than probablyfeelingthat we weregoing into negotiations[with theUnion], no doubt; cost, probably of operating was going to go up; and this was oneway probably of picking up some loose ends, maybe." This testimony of itself, albeitit has an evasive flavor, warrants the view that the union organizational activity wasat the root of the changes. Second, the Company in its answer offers to restore theformer policies "retroactively," and this tends to negate the claim that financial oradministrative considerations were at the bottom of the changes.Third, any doubtabout the matter, if any remains, is removed by an admission by Reed in his testimonyto the effect that the organizational activity among the employees led him to post thenotices announcing the policy changes. In sum, by each of these changes, the Com-pany discriminated against employees with respect to terms or conditions of theiremployment in order to discourage membership in the Union, thereby violatingSection 8(a)(3) of the Act; and interfered with, restrained, and coerced employeesin the exercise of their Section 7 rights, and thus violated Section 8 (a) (1) of the Act.About the beginning of July 1961, the Company discontinued the practice ofpaying each driver a $5 bonus for each month in which he was free of accidents.No notice was given the employees of this policy change. It was evidenced by theomission to pay any bonus at the beginning of July for the preceding month.Reedtestified that union organization among the employees had no connection with thediscontinuance of the bonus practice, and that the change was brought about becausethe Company's financial condition did not warrant continuance of the bonus policy.The fact that I have been unable, for the reasons stated to credit a similar claimas the reason for the change in the loan policy does not inevitably lead me to thesame result with the testimony under consideration.For one thing, the discontinu- 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDance of the bonus practice was substantially more remote in time from the unionmeeting at which the employees were organized than were the other policy changes.Reed's claim that his business was at a "low ebb" in May and June 1961 is givensubstantial support by his business records which establish,without contradiction,that his receipts in those months from a major customer.Weyerhaeuser Timber Com-pany(also called Weyerhaeuser herein),were substantially less than in comparableperiods in the 3 preceding years.Needless to say, the burden of proof is on theGeneral Counsel,and taking into account the time of the discontinuance of thebonus payment practice,as contrasted with the timing of the other policy changes,the evidence does not warrant a holding that it was union organization rather thanthe Company's financial condition that led it to discontinue the bonus payments.Credible evidence establishes that on various occasions between the May 3 meet-ing in Reed's office and the election held several weeks later,Reed used unlawfulmethods in seeking to induce employees to vote against the Union in the election.On one such occasion,he told a driver, Floyd Baker,who was paid on a trip basis,that if the latter favored the Company in the election,he would be given more haul-ing trips,but that Baker's trips would be reduced,and an additional truck would beused on Baker's "run,"ifhe "went along with the Union."Baker replied that hewould "let [Reed]know."At a later date, Reed asked Baker for his answer, andthe latter was noncommittal again.Similarly, before the election,Reed told Her-riges,who was paid on the same basis as Baker,to "forget about the Union," andthat if he did not do so, his trips would be reduced in volume, and an additionaltruck would be used for the available work.3The use ofpromise of benefit and threat of reprisal to induce Baker and Herrigesto abandon the Union was plainly unlawful,and as a result of each such statementby Reed, the Company interfered with, restrained,and coerced employees in theexercise of their Section 7 guarantees,and thereby violated Section 8(a)1) of the Act.C. The alleged reduction in work available for Fletcher and OrcuttFletcher entered the Company's employ as a driver in February 1957, and leftitvoluntarily in September 1961.Orcutt had a similar job with the Company, be-ginning his employment in September 1955 and, like Fletcher, leaving voluntarilyin September 1961.Basically, the work of both employees consisted of hauling saw-dust and other timber remnants from various sawmills to Weyerhaeuser to be usedby the latter as fuel.Orcutt attended the Union'smeeting of May 2, and signed a card on that occasionauthorizing the organization to represent him. Fletcher,as noted earlier, was amember of the Union's negotiating committee.There is no dispute that in most weeks during the summer of 1961, Fletcher andOrcutt worked fewer hours than in most weeks before the union organizationalactivity that took place in May 1961, thus according to the sense of the evidence,earning relatively less during the summer in question than in other periods of com-parable length.The Respondent's records,abstracts of which are in evidence, showthat during the summer of 1961 excluding vacation weeks),both men workedapproximately 40 hours in most weeks,rarely exceeding that number, whereas theyworked substantially more in most weeks during a period of some 20 months priorto the organization of the employees.Reed explained the reduction with testimony to the effect that facilities at fourlumber producers,from whom fuel had been secured for Weyerhaeuser,were shutdown during the summer of 1961;and that during that period,the Company hauledless fuel to Weyerhaeuser"than at any previous time."The General Counsel,on the other hand,maintains that the reduction in hourswas a discriminatory reprisal for union activity.Supporting that view are thethreats by Reed,previously described,to reduce the volume of trips of Baker andHerriges; and undisputed testimonyby Orcuttthat one day shortly after the May 3meeting in Reed'soffice, the latter told him that the Company"was going to haveto cut down. . .the hours until we got this think ironed out and started goingback again on normal " AsOrcutttestified,Reed did not explain what he meantby the allusion to "this thing."One may note, too, that the evidence does notestablish that Orcutt, unlike Fletcher, engaged in any greater union activity than tos Findings as to Reed's remarks to Baker and Herrtges are based on the respectiveaccounts of the two drivers I do not credit a denial by Reed that he told any employeesthat they would "suffer a reduction in work"if "they didn't promise to vote against theUnion " The contrary testimony by Baker and Herriges,which I credit, is given weightby the evidence that the Company did, in fact,engage in reprisals against its employeesfor union activity by withdrawing privileges and benefits.1 REED'S FUEL COMPANY659attend the meeting of May 2, as did all but a few of the Company's employees, andsignan authorization card. In any event, even if one reads Reed's remarks as anassertionto the effect that employees would be penalized in the eventof unionizationwith a reduction in work opportunities and, thus, of wages, the record does notestablish by evidence of preponderant weight that the reduced workweeks of Fletcherand Orcutt were attributable to union activity rather than to the legitimatebusinessreasons advancedby Reed in his testimony.In the first place, Reed's testimony regarding the shutting down of fuel supplyfacilitiesat four lumber producers is uncontradicted, and I find his claim to thateffect to be the fact. Second, there is no evidence that anyone else did anyhaulingthat was available for Fletcher and Orcutt, and, indeed, Orcutt himself testified thatthe sameemployees (estimated by him to be four in number) did the work in ques-tion in 1961, and that he knew of none whose "hauling hours . . . increased" afterhis "fell off."Third, Reed testified that on a number of occasions during the summerof 1961 he asked Fletcher and Orcutt to work on Saturday, and that both declined.Thistestimony is uncontradictedas far as Fletcher is concerned, and is supported tosome extentby Orcutt who conceded that he refused to work one Saturday duringthe periodin question(or, in other words, according to the sense of Orcutt's testi-mony, he declined on the occasion in question to work "overtime" beyond the 40-hourweek).The evidence, in other words, credibly establishes that both Fletcher andOrcutt themselves declined work opportunities made available to them by Reed, andthis tendsto negatethe claim that a discriminatory motive underlay their reducedworkweeks.Finally, there is the highlypersuasivefact, as the Company's regularlymaintainedrecords establish, that itsincomefrom fuel deliveries to Weyerhaeuserfor the months of May, June, July, August, and September, 1961 was substantiallyless thanthe comparable 5-month period in each of the 3 preceding years .4 The sumof thematter isthat the evidence will not supporta findingthat Fletcher and Orcuttwere denied work for anunlawful reason.D. The legality of Rowlett's dischargeRowlett entered the Company's employ as a driver on January 7, 1959, and wasdischarged by Reed on August 24, 1961, under circumstances to be described later.Rowlett spoke to other employees in favor of the Union prior to and at the May 2meeting; procured one or two union authorization cards before the meeting for useby others; executed such a card at the meeting; wore a button given him there; and,as noted earlier,was one of three employeeson the Union's negotiating committee.His role in the negotiations, like that of the other employee-members was passive,the Union's business agent acting as the spokesman for the group in the meetingswith Reed.On August 22, 1961, while on a hauling trip with a 1959 truck and trailer hecustomarily drove for the Company, Rowlett experienced some difficulty with theradiator of the truck.Upon his return to the Company's parking area from thetrip,having previously reported the radiator malfunction to the Company's me-chanic,Rowlett, upon Reed's instruction, drove the truck to a repair shop, firstdetaching the vehicle from the trailer. In unhooking the trailer, he noticed somedamage to the trailer's lighting system.What had happened was that a plug fromwhich wires lead to the trailer's lights had become detached from a plug on thetruck, through which power for the trailer's lights is conducted from the truck, andhad been torn from the wires attached to it, exposing the wires which had sustainedsome damage. Rowlett did not repair the damage, nor did he report it either to themechanic or to Reed or anyone else, although aware of a policy of the Company re-quiring drivers to maintain the lighting systems of their vehicles, or, alternatively,if they could not make the repairs themselves, to report the need for repairs to theCompany's mechanic or to the management.The truck's radiator underwent repairs at the shop to which it had been taken andthe vehicle was returned to the Company's premises on August 24. Rowlett, mean-while, had beenusinganother truck.On August 24, another driver, while engaged in hooking the truck to the trailerpreparatory to using the equipment to haul a load of lumber, noticed the damage tothe trailer's lighting system.The Company's mechanic then repaired the defect, inthe process repairing breaks in the wiring, and making certain that the wires were' The Company's gross income from Weyerhaeuser for the 5-month period in 1961 was$13,770 50 as compared, for comparable periods, with $17,544 in 1960 ; $42,490 in 1959 ;and $23,40125 In 1958.641795-63-vol. 136-43 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDconnected to the appropriate lights.According to uncontradicted testimony by Reedand the mechanic,the work took several hours.Reed spoke to Rowlett that same day, following discovery of the lighting systemdamage, and asked him why he had not reported the defect.Rowlett, according tohis account at one point,replied that it had slipped his mind.(Elsewhere,he testifiedthat he told Reed that drivers customarily repaired lighting systems themselves, thatitwas impossible for him to repair the trailer lights while the truck was in theradiator repair shop,and that he had "full intentions"of repairing the lightingdefect when the truck was returned to the Company'spremises.)According toReed, Rowlett's reply was that he"didn't think it was of any importance."In anycase, following Rowlett's reply,Reed told him that he was discharged.The General Counsel claims that Rowletts failure to report the damage to thelighting system has been used as a pretext to discharge him, and that the real reasonwas his union activity.I do not believe that this claim is established by the pre-ponderance of the evidence.It is a basic fact that Rowlett did violate a rule ofthe Company by his failure to report the damage to the lighting system,and onewould have to find more than the record provides to hold that the Respondent hasseized upon Rowlett's omission as a cloak for an unlawful motive.5To be sure,Rowlett'smembership on the Union'snegotiating committee would reasonablylead Reed to regard him as a leading adherent of the Union,but this is not of itselfenough to overcome a permissible inference that he was discharged because of hisomission,as the Company claims,particularly if it be borne in mind that like theother employee-members of the Union's negotiating committee,Rowlett played apassive role during the negotiations;that the other employee-members on the com-mittee were not discharged;and that the evidence does not establish that Companyotherwise discriminated against them.I am also unpersuadedby the fact,stressedby the General Counsel,that the discharge came on the day following a strike votetaken at a meeting attended by 14 of the Company's employees at the Union's head-quarters.(Eight employees voted in favor of a strike,and six voted against it.)Rowlett admittedly did not participate in the discussion at the meting that precededthe vote(itdoes not even appear that he was among the bare majority-that votedin favor of the strike);and to say that he was singled out for discharge because ofthe vote rather than for his infraction of the Company's rule would be to guess one'sway into a conclusion.This course is forbidden the factfinder.I hold,in short,that the General Counsel has failed to carry his burden of proving that Rowlett'sdischarge was unlawful.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Company has engaged in unfair labor practices violativeof Section 8(a)(1) and(3) of theAct, Ishall recommend that it cease and desisttherefrom and take certain affirmative actions designed to effectuate the policies ofthe Act.As I have found that the elimination of the discount on purchases of fueloil was discriminatory and unlawful,I shall recommend not only that the Companyreinstate the discount and other privileges and benefits unlawfully withdrawn, asfound above,but that it pay each employee who has purchased fuel oil from theCompany since the discontinuance of the discount privilege a sum equal to 5 percentof the purchase price of each purchase of fuel oilby eachsuch employee betweenthe date of discontinuanceof the privilegeand its restoration,as provided in therecommendations to be made below.Uponthe basis of the foregoing findings of fact, and upon the entire record inthis proceeding,I make the following:CONCLUSIONS OF LAW1.The Unionis, as has been at all times materialto the issuesin this proceeding,a labororganizationwithin themeaning of Section2(5) of the Act.8There is much minutiae in the record about prior defects in the equipment driven byRowlett.This evidence appears to me to be immaterial,particularly bearing in mind REED'S FUEL COMPANY661.2.The Company is, and has been at all times material to the issues in this pro-ceding, an employer within the meaning of Section 2(2) of the Act.3.By discriminating against employees with respect to terms or conditions ofemployment, as found above, the Company has engaged in and isengagingin unfairlabor practices within the meaning of Section 8(a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranted in Section 7 of the Act, as found above, the Company has engagedin and is engaging in unfair labor practices within the meaning of Section8 (a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.The evidence does not establish that the Company has violated any of theprovisions of the Act by withholding work from employees; eliminating the practiceof paying a bonus to drivers for months in which they had no accident; and dis-charging Percy Rowlett.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this proceeding, I recommend that the Respondent, Reed'sFuel Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of any of its employees in International Wood-workers of America, Local Union 3-246, AFL-CIO, or in any other labor organiza-tion, by withholding, withdrawing, curtailing, or discontinuing any privilege or bene-fit,or by discriminating in any other manner against any employee in regard to hishire, tenure of employment, or any term or condition of employment, except asauthorized by Section 8(a)(3) of the Act.(b) Interrogating any employee with respect to any employee's activity, mem-bership, or interest in any labor organization in a manner constituting interference,restraint, or coercion in violation of Section 8(a) (1) of the Act.(c)Promising, offering, or otherwise holding out any benefit to any employee inorder to influence any employee's attitude toward any labor organization, or todiscourage any employee from membership in, or any activity on behalf of, suchan organization.(d)Threatening or otherwise informing any employee that his employmentopportunities or any terms or conditions of employment will be changed in order toinfluenceany employee's attitude toward any labor organization, or to discourageany employee from membership in, or any activity on behalf of, such anorganization.(e)Withholding, withdrawing, curtailing, or discontinuing any privilege or bene-fit of any employee, or any other term or condition of employment of any employee.as a reprisal for, or in order to influence, any employee's attitude toward anylabor organization, or to discourage any employee from membership in, or anyactivity on behalf of, such an organization.(f) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Forthwith reinstate the practices and policies of granting personal loans toemployees, distributing paychecks to them, joining with employees in contributingto sickness or accident benefits for employees, or to funeral expenses incurred forany employee or his family, and selling fuel oil to the employees at a 5 percent dis-count, in the form and to the extent that such practices and policies existed on andprior to May 2, 1961.(b) Forthwith pay to each employee who has purchased any fuel oil since thediscontinuance of the practice of giving employees a 5 percent discount on fuel oilthey purchase from the Company a sum equal to 5 percent of the purchase pricethat the issue here is not whether Rowlett was responsible for the damage to the lighting-system, but whether hewas dismissedfor his failure to report it, as required by stand-ing management policy, or for his union activity and sentiments. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDpaid the Company by such employee for each purchase of fuel oil he has made fromthe Company between the date of discontinuance of the discount practice and thedate of itsrestoration.(c)Preserve until compliance with any order in this proceeding for payment ofdiscounts withheld from employees is effectuated, and make available to the NationalLabor Relations Board, and its agents, upon request, for examination and copying,all salesand other records reflecting any purchases of fuel oil to employees betweenthe discontinuance of the practice of giving employees a discount on such purchasesand the reinstatement of such practice.(d) Postat itsplace of business in Springfield, Oregon, copies of the notice at-tached hereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director of the Nineteenth Region of the Board, shall, after being signedby a duly authorized representative of the Company, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consecutive days thereafter,in conspicuousplaces,including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the said Company to insurethat said notices are not altered, defaced, or covered by any other material.6(e)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps the said Companyhas taken to comply therewith?It is also recommended that so much of the complaint be dismissed as allegesthat the Respondent violated the Act by withholding work from employees; eliminat-ing the practice of paying a bonus to drivers for months in which they had noaccidents; and discharging Percy Rowlett.It is further recommended that,unlesson or before 20 days from the date of thisIntermediate Report and Recommended Order, the Respondent notifies the saidRegional Director, in writing, that it will comply with the foregoing recommenda-tions, the National LaborRelationsBoard issue an order requiring the Respondent-to take the action aforesaid.In the event that these recommendations are adopted by the Board, the words "A De-cisionand Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the noticeIn the additional event that the Board's Order Is enforcedby a decreeof a United States Court of Appeals, the words "Pursuant to a Decree ofthe United States Court of Appeals, Enforcing an Order" shall be substituted for thewords "Pursuant to a Decision and Order."In the event that these recommendations be adopted by the Board, paragraph 2(e)thereof shallbe modified to read: "Notify said Regional Director, In writing, within 10days fromthe date of this Order, what steps the Respondent has takento complytherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in Inter-nationalWoodworkers of America, Local Union 3-246, AFL-CIO, or in anyother labor organization, by withholding, withdrawing, curtailing, or discon-tinuing any privilege or benefit of any employee, or in any other manner dis-criminating against any employee in regard to his hire, tenure of employment,or any term or condition of employment, except as authorized by Section8(a)(3) of the said Act.WE WILL NOT interrogate any employee with respect to any employee'sactivity,membership, or interest in any labor organization, in a manner con-stituting interference, restraint, or coercion in violation of Section 8(a)(1) ofthe said Act.WE WILL NOT promise, offer, or otherwise hold out any benefit to any em-ployee in order to influence any employee's attitude toward any labor organi-zation, or to discourage any employee from membership in, or any activity onbehalf of, such an organization.WE WILL NOT threaten or otherwise inform any employee that his employ-ment opportunities or terms or any conditions of employment will be changedin order to influence any employee's attitude toward any labor organization,or to discourage any employee from membership `in, or any activity on behalfof, such an organization. SAM THE WINDOW MANWE WILL NOT withhold,withdraw,curtail, or discontinue any privilege orbenefit of any employee,or any other term or condition of employment, as a re-prisal for,or in order to influence,any employee's attitude toward any labororganization,or to discourage any employee from membership in, or anyactivity on behalf of,such an organization.WE WILL NOT in any other manner interfere with,restrain,or coerce em-ployees in the exercise of their right to self-organization,to form,join,orassist any labor organization,to bargain collectively through representativesof their own choosing,to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment,as authorized in Section 8 (a) (3) of the said Act.WE HEREBY NOTIFY our employees that our practices,and policies of grantingloans to employees,distributing paychecks to them,joining with employees incontributing to sickness or accident benefits for employees, or to funeralexpenses incurred for any employee or his family,and selling fuel oil to em-ployees at a 5 percent discount have been reinstated and are now in effect tothe same extent and under the same conditions as they existed on and beforeMay 2, 1961.WE WILL pay each employee who has purchased fuel oil from us since thediscontinuance of the practice of giving a 5 percent discount to employees forsuch purchases,a sum of money equal to 5 percent of the purchase price paidthe Company by such employee for each purchase of fuel oil made by himbetween the date of discontinuance of the discount practice and its restoration.All our employees are free to become or remain or refrain from becoming orremaining members of any labor organizaiton,except to the extent that this right maybe affected by an agreement in conformity with Section 8(a) (3) of the NationalLabor Relations Act.REED's FUEL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must.not bealtered, defaced,or covered by any other material.Aluminum Screen and Window Co., Inc., d/b/a Sam The WindowManandBrotherhood of Painters, Decorators and Paper-hangers of America,GlaziersLocal 1241, AFL-CIO.Case No.17-CA-17925.March 29, 196DECISION AND ORDEROn September 13, 1961, Trial Examiner A. Bruce Hunt, issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].136 NLRB No. 62.